DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 October 2021 has been entered.
In response to the Notice of Allowability dated 10 June 2021, Applicant has filed an IDS that includes a translation of a Japanese Office Action dated 25 August 2021 along with two Japanese patent application publications (JP 2003265406 and JP 200489484) and a U.S. patent application publication (Higgins, U.S. Pub. No. 2012/0082351). After a review of these documents and a new search of the claimed invention, the examiner maintains that the closest prior art of record is Mintz (U.S. Pub. No. 2017/0084027) regarding the following claim limitation in claim 28 of the 24 May 2021 claim set: 

“generating a depth map based at least in part on the imaging data: 
identifying: 
a first depth criterion associated with the depth map and representing a position of the first branch: and 
a second depth criterion associated with the depth map and representing a position of the second branch in the imaging data; 
determining a separation distance between the first depth criterion and the second depth criterion; 
accessing one or more features associated with a virtual image, the virtual image simulated from a viewpoint of a virtual imaging device positioned at a virtual location 
determining a value representing at least one angular degree of freedom of the distal end of the instrument within the anatomical luminal network based at least in part on the separation distance and the one or more features associated with the virtual image.”



Allowable Subject Matter
Claims 28-41, 43-51, and 53-57 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in claim 28 (and similarly in claims 38 and 48): “generating a depth map based at least in part on the imaging data; identifying: a first depth criterion associated with the depth map and representing a position of the first branch; and a second depth criterion associated with the depth map and representing a position of the second branch in the imaging data; determining a separation distance between the first depth criterion and the second depth criterion; accessing one or more features associated with a virtual image, the virtual image simulated from a viewpoint of a virtual imaging device positioned at a virtual location within a virtual luminal network representative of the anatomical luminal network, the virtual luminal network including a virtual first branch corresponding to the first branch and a virtual second branch corresponding to the second branch; and determining a value representing at least one angular degree of freedom of the distal end of the instrument within the anatomical luminal network based at least in part on the separation distance and the one or more features associated with the virtual image.”

The closest prior art of record is noted as follows:Mintz (U.S. Pub. No. 2017/0084027) discloses in [0142]: “FIG. 11B shows a matching between airway lumens in an actual image 1110 of a real bronchial network and a corresponding virtual image 1120 from a 3D model of that same network, according to on embodiment. In the actual image 1110, ellipses are identified corresponding to two different branches, located with identified centers 1111 and 1112, which, in one embodiment, indicates centerline coordinates of the branches as described above in FIGS. 6A-6B. The 3D model virtual image 1120 is a simulated representation of the real bronchial network shown in the actual image 1110, and the estimated centers 1121 and 1122 of the endoscope tip as determined by the state positions of the identified centers 1111 and 1112” and especially [0144]: “In one embodiment, the probability applied to a possible estimated state as generated by the object mapping module 965 is based on the closeness of fit between the identified centers 1111 and 1112 detected in the actual image 1110 and estimated centers 1121 and 1121 in the 3D model image 1120, and as one example, the probability of being in the lumen with identified center 1112 drops as the distance between the estimated center 1122 and identified center 1112 increases.” However, these passages do not appear to refer to depth values. Object detection based on a depth estimation approach is well-known in the art; however, there does not appear to be a reasonable combination of such art and Mintz to arrive at the above limitation in claims 28, 38, and 48.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661